DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 12, 12 of U.S. Patent No. 10050594. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the application under examination is broader than the claims of the patent as shown in the claim mapping table below:
Application under examination
U. S. Patent 10050594
1. (New) A first playback device comprising: at least one processor; at least one tangible, non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: transmit audio content to a playback group comprising at least a second playback device and a third playback device; play at least a portion of the audio content in synchrony with the playback group; and after receiving a first volume 


9. (Original) The first playback device of claim 8, wherein receiving input indicating a volume adjustment comprises: receiving, from the second playback device, an information packet comprising the input.
4. (New) The first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such 


12. (Currently Amended) The first playback device of claim 11, wherein if the first playback device is playing back audio synchronously with the second playback device, adjusting audio data for playback based on the input and transmitting the adjusted audio data to the second playback device for playback comprises: if the first playback device is playing back audio synchronously with the second playback device, adjusting respective audio data for playback based on the input and transmitting the respective adjusted audio data to the second .


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10050594 in view of Ramsay (US 20100293264 A1) hereinafter Ramsay.
Regarding claim 3, claim 1 of the patent teaches the device of claim 1, claim 1 of the patent does not specifically disclose the device further comprising receive from a controller device separate from the playback group, the first volume adjustment message associated with the user input receive at the second playback device however,
Since it is known in the art as evidenced by Ramsay for a device to further comprise receive from a controller device (105 in fig. 1) separate from the playback group (101a and 101b in Fig. 1), the first volume adjustment message associated with the user input receive at the second playback device (“Subsequently, at step 403, the speaker receives a second control signal in accordance with the standard UPnP AV media control protocol, and step 404 includes being responsive to the second control signal for adopting a second state corresponding to the second control signal.  For example, where standard control device 104 provides an instruction to playback a given audio track available on network 106, the wireless speaker ceases what it was doing, and commences playing back that audio track at a volume determined by the standard control device.” in ¶[0093]),
An ordinary skilled in the art would have been motivated to modify the invention of claim 1 of the patent with the teachings of Ramsay for the benefit of improving the control over the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Ramsay.
Regarding claim 11, claim is rejected for being the Tangible, non-transitory computer-readable media comprising program instructions that, when executed by one or more processors, cause a first 
Regarding claims 12-15, claims are rejected for being the Tangible, non-transitory computer-readable media comprising program instructions that, when executed by one or more processors, cause a first device to perform at least the same functions and comprising at least the same elements comprised in the devices of rejected claims 2-5 (see rejections of claims 2-5 above).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Sigiura (US 20110058689 A1) hereinafter Sigiura in view of Cook et al. (US 20120058727 A1) hereinafter Cook.
Regarding claim 1, Sugiura teaches A first playback device (“Communication Apparatus 40” in ¶[0041]) comprising: at least one processor (“The controlling portion 411 (WHICH IS PART OF 40) includes a CPU,” in ¶[0043]); at least one tangible, non-transitory computer-readable medium (“a ROM, and a RAM.” in ¶[0043]) comprising program instructions that are executable by the at least one processor (“The CPU has a function of reading a control program from the ROM into the RAM,” in ¶[0043]) such that the first playback device is configured to: transmit audio content to a playback group comprising at least a second playback device and a third playback device (Fig. 1 shows how 40 is sending “AUDIO DATA” TO 20 AND 30); Sigiura further teaches the device further comprising and after receiving 
Sugiura further teaches the device further comprising (ii) cause an adjustment of playback volume at each playback device in the playback group based on the first volume adjustment message (Steps S15, S16, S24 and S25 in Fig. 7), 
Sigiura does not specifically disclose the first, second and third devices playing in synchrony however, 
Since it is known in the art as evidenced by Cook for a device to further comprise the first, second and third devices playing in synchrony in (“The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.  Therefore, audio buffers in SNK-1 and SNK-2 fill at the same rate.  However, SRC 101, SNK-1 and SNK-2 may have different audio frequency references, which may affect the rate at which the audio buffers are emptied.  Therefore, SNK-1 and SNK-2 may lock their frequency references to SRC 101 so they play the data back at the same rate.” in ¶[0036]),
An ordinary skilled in the art would be motivated to modify the invention of Sigiura with the teachings of Cook for the benefit of improving the sound quality of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sigiura with Cook;
Sigiura does not specifically disclose the device further comprising (i) adjust a playback volume at the first playback device based on the first volume adjustment message.
The following is the reason for would be allowance of claim 1:

Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-10, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 11, claim would be allowed for being the Tangible, non-transitory computer-readable media comprising program instructions that, when executed by one or more processors, cause a first device to perform at leas the same functions and comprising at least the same elements comprised in the device of would be allowed claim 1 (see reasons for would be allowance of claim 1 above) if the nonstatutory double patenting rejection is overcome.
Regarding claims 12-20, claims would be allowed for their dependency on would be allowed claim 11 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654